Exhibit 2

USWGO
QANON // DRAIN THE SWAMP

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
UNITED STATES DISTRICT COURT CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “DECLARATION OF BRIAN DAVID HILL AND NEW

EVIDENCE IN SUPPORT OF PENDING MOTION UNDER DOCUMENT # 206
REQUESTING SANCTIONS”

Case 1:13-cr-00435-TDS Document 265-2 Filed 11/04/20 Page 1 of 2
a"

Transmitted with Venta Fax & Voice software - http: //uuu.ventafax.com

“fy 8172019 2:16:06 PM From: Brian David Hill Fax !D; 276-790-3505 Page 14
Attn.: Any authorized Agent to sign for Mail To: Martinsville Police Department

‘BRUSH tee ecteta tok
CERTIFIED MAIL® RECEIPT

 

   

 

 
  
  

 

fh lea Majff Only
a
SSSM ESS SUA SOSA Tons SSRN SARIN TINT LASS Ld
HARTINSVILLE a
- 1123 SPRUCE, ST in
WARTINSVILLE,, VA. 26112-9008 rm
815652-0962 ”
(800) 275-8777 a
07/19/2019 09:12 AM a
oa
oO
ro
2
nu ex
(Donestic) 3 ATT : Chief G. E.
(MARTINSVILLE, VA 24112) © jaairava' Martinsville Police Department
55 West Church St.

   

{Haight:0 Lb 13.30 Oz)
{. (Gescted ‘Delivery Bay)
Martinsville, VA 24412

  

(Saturday 07/20/2019) ave
Return Recelpt $2.80 rhea Ms

{apooonnyseay sSv6/AS7m | _
Cert-Mail ‘RetrDel $8.80 Very Important Evidence.

(Recipient nane) - Please sign for it Chief G. EB. Cassady.

j (GE CASSADY) . :

(USPS Certified’ Mat] #) : :

(70172680000057509122) Iam sorry that it is restricted delivery but 1 wanted to
ih ee ee $48.95 make sure that the evidence was picked up by somebody in

fF otee mene c ac amas nate sacca sacmunmanorann your Department.

change Lo Gis) Medical records/reports, statement from expert witness
wen erent a ee ne nner n nen n en eden ete Pete Compton a chimney expert. Evidence of threatening

Includes up 9 "s50 insurance greeling card that was received by a citizen of Martinsville.

Text your. ir acking fuer ‘to 28777 : ; ;
(QUSPS) to: get’ the ‘latest’ status. A lot of important evidence that needs to be picked up and
Standard Message and: Data rates may reviewed by the Police Chief and given to Officer R. D.
ies irackine’or cal) 1-800°220- 0841 Jones. Please sign for it. Thank you for your time and

USPS Tracking of cal) 1-800-222-1811,
so attention to this matter. Thank you for your service. God
Save this receipt a6 evidence of Bless. USPS rather it be picked up than redelivered. - Brian
insurance. Far (information an Tiling
an insurance clain gato".
hittes://www. usps: con/halp/elaing. ht
Praview your Mail For Fax: 276.403.5306

Track your: Packages

“Sign up for FREE .@
aww informaddéel i very. cam

All sdles final of stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU ‘BETTER
TELL US ABOUT YOUR RECENT
POSTAL EXPERIENCE
Go to:
https: //postalemertence.com/Pos

840-5250-0004-003-00041-12438-02

 

Case 1:13-cr-00435-TDS Document 265-2 Filed 11/04/20 Page2of2
